Opinion by
Beaver, J.,
We may assume that there was no negligence on the part of the plaintiff in placing the “ scrap ball ” in the puddling furnace from the improper heating of which, as alleged by the defendant, the accident, the results of which were set up as a defense to the plaintiff’s claim for wages, occurred. That fact was left to the jury by the court below, and to such submission no error is alleged. The simple question, therefore, for consideration and the one which is raised by the several assignments of error is, did the plaintiff do negligently or omit to do anything which was dutiful on his part in connection with the heating of the said scrap ball ?
The appellant alleges that the plaintiff, although not in charge of the heat, was responsible for the heating of the scrap ball and for the results which followed, the attempt to roll it after it had passed through the squeezer, in view of the fact that he had placed the ball in the furnace and, being a skilled *70puddler, was bound to know the condition of the furnace and of the material which was undergoing preparation for the rolls therein, and this was the burden of the points for charge refused by the court below and assigned for error in the third and fourth assignments. The defendant leaves out of view entirely in these points, however, an important and practically controlling fact in the case, namely, that the plaintiff had been excused on account of sickness by the night boss who was in charge of the mill at the time and left the mill in consequence, before the heat was finished or the ball in question taken out of the furnace. On this question the plaintiff says, in answer to inquiries upon the subject: “ Q. How did you come to go home that night? A. I got sick. Q. Before you left your work, was another man accepted by the company to take your place? A. Yes, sir.- Q. Who was that man? A. George Malseed.” Arms, the night boss in charge of the mill, says : “ Q. What time did you go on duty on March 12 ? A. Six o’clock. Q. Whom did you relieve? A. Nelson. Q. Who is Mr. Nelson? A. Day boss. Q. Could you state whether Joseph Laverty was working when you went on duty ? A. Yes, sir. Q. Did he speak to you ? A. Yes, sir. Q. What application did he make, when you came on duty? A. Said he was sick and not able to work and asked me if I could get a man in his place. Q. What did you do in pursuance of that application ? A. I looked around the mill and seen George Malseed and got him to work in his place. Q. What did you direct George Malseed to do? A. Take his place.” As to this fact there is no contradiction and, if there had been, the court distinctly left it to the jury to say whether his leaving was a wilful and deliberate act.” The verdict determines that it was not. ' The plaintiff being, therefore, relieved by the authorized agent of the defendant from any duty connected with the work subsequent to the time of his leaving,- how could he be held responsible for what followed his leaving ? The failure to incorporate this important fact in the points submitted justified the court in their refusal, even if they might have been considered, in other respects, entitled to an affirmance, as to which we do not intimate any opinion. This important fact is also left out of view in the defendant’s argument. We fail to see how the defendant can hold the plaintiff responsible for the results of *71the alleged failure in the discharge of his duty, from which he had been excused by the defendant’s authorized agent.
Under the circumstances, we can see no error in the parts of the charge complained of, or in the answers to the points for charge which were refused. The specifications of error are, therefore, all overruled and the judgment affirmed.